Title: To John Adams from Hendrik van Blomberg, 25 September 1780
From: Blomberg, Hendrik van
To: Adams, John


     
      Sir
      Amstm. 25 Sept. 1780
     
     Messrs. van Vollenhoven, not with standing all the credit they have for the United States of North America Cannot accept of the Commission, Which You have done them the honour to propose, for Reason that their Branch of Comerce being fixt to the Baltick, they Cannot Wel extend it so far as North America. I have the honour to be with great Your most h: Servt.
     
      H V Blomberg
     
    